DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claim rejections under 35 USC § 103:  Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive for claims 1-20.    In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (King et al. US 20200211394 A1 in view of Pilarski et al. US 20170329332 A1) , the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding Claim 1, Applicant argues “An "invalid" trajectory in King is one that "is associated with a collision, a time when a collision will occur, is inconsistent with a current/previous pose of the vehicle, is incompatible with a capability of the vehicle, etc." (King 1 [0103]). The contingent trajectory of King is such that it avoids an invalid trajectory (e.g., collision) altogether. Contrastingly, the contingent trajectory of claim 1 is such that "if the hazard object were to intrude into the path of the AV, the AV can be controlled to perform a second maneuver that is less drastic than the first emergency maneuver to avoid colliding with the hazard object." As such, the contingent trajectory of claim 1 does not avoid a collision if the hazard object ends up intruding into the path of the AV. When the AV is controlled according to the contingency trajectory, "the AV [is controlled] to perform the second maneuver that is not part of the contingency trajectory to avoid the hazard object [in response to the hazard object intruding into the path of the AV]." 

In this case, King discloses "if the hazard object were to intrude into the path of the AV, the AV can be controlled to perform a second maneuver that is less drastic than the first emergency maneuver to avoid colliding with the hazard object".  King discloses detection that “collision is imminent” [0019} which Examiner interprets as the hazard object intruding in the AV path and in supporting in Applicant’s specification as filed [0178] “if the planned trajectory were to cross the hard boundary, a collision with another object may be likely”.  King also discloses the second maneuver that is not part of the contingency trajectory to avoid the hazard object.  A tertiary trajectory causes a second maneuver and is not part of the contingency trajectory for hazard object avoidance, [0018] “The tertiary trajectory may cause the vehicle to come to a stop along the secondary trajectory…to perform another maneuver (e.g., lane change, swerve, etc.)…may be determined based at least in part on minimal modifications of the secondary trajectory…e.g., modifications to longitudinal accelerations, steering angles, lateral accelerations, and the like”.

Pilarski cures the deficiencies of King by disclosing the hazard object does not intrude into a path of the AV at a time of the detecting the hazard object and wherein the contingency trajectory is determined using a time of arrival of the AV at a hazard zone.  Pilarski discloses a response trajectory based on a time to collision [0037] “The predictive object models…can predict a probability of a particular motion by an object (such as into the path of the vehicle”, [0036] “prediction…can incorporate multiple parameters or values, so as to reflect information such as (i) a potential collision zone relative to the vehicle, (ii) a time when collision or interference may occur…e.g., 1-2 seconds”, [0029] “The perceptions…and the predictions…can provide input into the motion planning component…When dynamic objects are detected, the motion planning component…determines a response trajectory…of the vehicle for steering the vehicle outside of the current sensor horizon”).

Regarding Claim 8, Applicant argues the reference combination of King and Pilarski does not teach "identifying a farthest visible location along the trajectory, wherein the farthest visible location along the trajectory is not a location of the object, wherein the farthest visible location is a location along the trajectory such that sensors of the AV would be capable of detecting the object at the obscured location, and wherein the sensors of the AV would not be capable of detecting the object at the obscured location due to the obstruction prior to reaching the farthest visible location."

In this case Pilarski cures the deficiencies of King.  Pilarski discloses an interference value which reflects the point of interference for both detected and undetected objects. The predicted interference value is weighted to determine at what point along the trajectory the obscured location will be visible [0040] “If occlusion exists, the prediction engine…determines the interference value…for an unseen or undetected object, including unseen objects which may appear with no visual forewarning…the determinations of the interference values…for both detected and undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present”, [0041] “The likelihood of interference value…can be specific to the type of object, as well as to the geographic region and/or locality of the vehicle”.
Regarding claim 17, Applicant argues the Office cannot show that King teaches or suggests "determine a contingency trajectory for the AV ... [that does] not fully avoid the hazard object if the hazard object were to intrude into the path of the AV" and "control the AV according to the contingency trajectory." 
In this case, King discloses a trajectory manager that [0019] “may determine a trajectory to use to control the vehicle based on an evaluation of the trajectory or trajectories…may select a secondary trajectory provided by the primary system if the primary trajectory is associated with a state indicating that a collision is imminent.  If the second trajectory does not fully avoid the hazard object, the trajectory manager may select a tertiary trajectory [0018] “The tertiary trajectory may cause the vehicle to come to a stop along the secondary trajectory…to perform another maneuver (e.g., lane change, swerve, etc.)…may be determined based at least in part on minimal modifications of the secondary trajectory…e.g., modifications to longitudinal accelerations, steering angles, lateral accelerations, and the like”.

Regarding Claim 6, Applicant argues “Pilarski do not teach or suggest the amended features of claim 1. Zhao also does not teach or suggest the amended features of claim 1. Thus, claim 6 is not obvious over King, Pilarski, Zhao, or any combination thereof.”

In this case, Zhao cures the deficiencies of Zhou.  King discloses the maneuverability parameters of the AV comprising at least one of a mass of the AV or a load of the AV.  However, Zhao teaches this limitation [0052] “the range-of-interest…may have a height, width, and length that are based on the height, weight, and length of the frame of the autonomous vehicle”, [0064] “navigating and/or maneuvering the vehicle…along a travel route using one or more computing systems to control the vehicle”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 20200211394 A1) in view of Pilarski (US 20170329332 A1).
Regarding Claim 1, King teaches a method for contingency planning for an autonomous vehicle (AV) (King, Fig 1 102-Autonomous Vehicle, “generates a primary trajectory for controlling the vehicle and a secondary, contingent trajectory for controlling the vehicle”), comprising: detecting a hazard object (King, [0014] “avoid a potential collision with an object around the vehicle”,[0015] “detect an object around the vehicle” Examiner interprets “potential collision with an object” as a hazard object), comprising: detecting a hazard object (King, [0014] “avoid a potential collision with an object around the vehicle”,[0015] “detect an object around the vehicle” Examiner interprets “potential collision with an object” as a hazard object), wherein the hazard object does not intrude into a path of the AV at a time of the detecting of the hazard object (King, [0099] “the system may determine if the trajectory is free of a collision. For example, the system may determine if the vehicle moving along a vehicle trajectory will collide with an object moving along an object trajectory...the system may determine a probability of the vehicle colliding with the object and determine if the probability meets or exceeds a probability threshold”, [0075] “The collision detection components…may detect if a trajectory for the autonomous vehicle…intersects at a present time or a future time for any number of objects detected by the autonomous vehicle”); determining, based on currently perceived conditions including the hazard object (King, [0031] “the primary system...may analyze the sensor data...to...detect an object around the autonomous vehicle...predict an object track, generate the primary trajectory”), a nominal trajectory for the AV (King, [0019] “trajectory manager may select a primary trajectory provided by the primary system”; Examiner interprets “primary trajectory” as reading on nominal trajectory), wherein the nominal trajectory is such that, if the hazard object were to intrude into a path of the AV (King, [0019] “if the primary trajectory is associated with a state indicating that a collision is imminent”, [0017] “the vehicle would collide with an object if the vehicle is maintained along the trajectory provided by the primary system “), the AV either could not be controlled to stop before colliding with the hazard object or the AV would be controlled to perform a first emergency maneuver to avoid colliding with the hazard object (King, [0020] “the secondary system may cause the vehicle to perform one or more operations, such as…engaging an emergency brake”, [0136] “collision avoidance….may be active…the maximum deceleration trajectory state…may be active when a maximum deceleration trajectory (e.g., emergency stop trajectory”); determining a contingency trajectory for the AV that is different from the nominal trajectory (King, [0018] “The secondary trajectory may be a contingent trajectory that may be used in cases where the primary trajectory is invalid (e.g., does not provide a safe trajectory for the vehicle”, [0019] “...the trajectory manager may select a secondary trajectory”), wherein the contingency trajectory is such that, if the hazard object were to intrude into the path of the AV (King, [0079] “anticipated collision”), the AV can be controlled to perform a second maneuver that is less drastic than the first emergency maneuver to avoid colliding with the hazard object (King, [0079] “By changing an acceleration profile along the second trajectory…(e.g., decelerating faster, accelerating in some parts, etc.), similar maneuvers can be made to avoid potential other objects, while coming to a stop before an anticipated collision”, [0059] “the secondary trajectory…may cause the autonomous vehicle…to decelerate to a stop, such as a gentle stop”), wherein the contingency trajectory comprises at least one of a lateral contingency or a longitudinal contingency (King, [0135] “the collision avoidance trajectory may maintain lateral tracking…cause the vehicle to continue along the collision avoidance trajectory”); controlling the AV according to the contingency trajectory (King, [0031] “the secondary trajectory...may control the autonomous vehicle”); and in response to the hazard object intruding into the path of the AV (King, [0019] “secondary trajectory is associated with a state indicating a collision”), controlling the AV to perform the second maneuver that is not part of the contingency trajectory to avoid the hazard object (King, [0018] “The tertiary trajectory may cause the vehicle to come to a stop along the secondary trajectory…to perform another maneuver (e.g., lane change, swerve, etc.)…may be determined based at least in part on minimal modifications of the secondary trajectory…e.g., modifications to longitudinal accelerations, steering angles, lateral accelerations, and the like”).

King does not teach wherein the hazard object does not intrude into a path of the AV at a time of the detecting the hazard object and wherein the contingency trajectory is determined using a time of arrival of the AV at a hazard zone. However, Pilarski teaches this limitation.

Pilarski teaches wherein the hazard object does not intrude into a path of the AV at a time of the detecting the hazard object (Pilarski, [0037] “The predictive object models...can predict a probability of a particular motion by an object…such as into the path of the vehicle” Examiner interprets the “predictive object models” as reading on the hazard object does not intrude on the path of the AV by having the ability to predict that the object does interfere with the AV path at the time of detection), wherein the contingency trajectory is determined using a time of arrival of the AV at a hazard zone.  
Pilarski, [0037] “The predictive object models…can predict a probability of a particular motion by an object (such as into the path of the vehicle”, [0036] “prediction…can incorporate multiple parameters or values, so as to reflect information such as (i) a potential collision zone relative to the vehicle, (ii) a time when collision or interference may occur…e.g., 1-2 seconds”, [0029] “The perceptions…and the predictions…can provide input into the motion planning component…When dynamic objects are detected, the motion planning component…determines a response trajectory…of the vehicle for steering the vehicle outside of the current sensor horizon”).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include the hazard object does not intrude into a path of the AV at a time of the detecting the hazard object and the contingency trajectory is determined using a time of arrival of the AV at a hazard zone as taught by Pilarski in order to determine “whether detected objects can collide or interfere with the vehicle…and response actions that are determined for anticipated or detected events” (Pilarski, [032]).

Regarding Claim 2,  King teaches the method of claim 1, wherein determining the hazard zone comprises: determining a hazard zone for the hazard object based on a maximum lateral incursion into the path of the AV of the hazard object (King, [0135]  “the collision avoidance trajectory may maintain lateral tracking…”, [0075]  “determining if a predicted object trajectory and a vehicle trajectory intersect and/or come within a threshold distance of each other (e.g., a location of proximity)” Examiner interprets “location of proximity” as a hazard zone and “come within a threshold distance” as the maximum lateral incursion) and a velocity at which the hazard object enters the path of the AV (King, [0034] “A track of an object may include a path traveled by the object (e.g.,…velocities)…predicted trajectory for each object detected around the autonomous vehicle”, [0068] presence of an object that is proximate to the autonomous vehicle…a characteristic…associated with an object may include a velocity of the object” Examiner interprets potential collision with an object as a hazard object).

King does not teach determining the time of arrival of the AV at the hazard zone [0036] “prediction…can incorporate multiple parameters or values, so as to reflect information such as (i) a potential collision zone relative to the vehicle, (ii) a time when collision or interference may occur…e.g., 1-2 seconds”, wherein the contingency trajectory is determined using the time of arrival of the AV at the hazard zone. However, Pilarski teaches this limitation (Pilarski, [0037] “The predictive object models…can predict a probability of a particular motion by an object (such as into the path of the vehicle”, [0029] “The perceptions…and the predictions…can provide input into the motion planning component…When dynamic objects are detected, the motion planning component…determines a response trajectory…of the vehicle for steering the vehicle outside of the current sensor horizon”).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include determining the time of arrival of the AV at the hazard zone, wherein the contingency trajectory is determined using the time of arrival of the AV at the hazard zone.as taught by Pilarski in order to determine “whether detected objects can collide or interfere with the vehicle…and response actions that are determined for anticipated or detected events” (Pilarski, [032]).

Regarding Claim 3, King teaches the method of claim 1, wherein the lateral contingency is further determined based on a likelihood of the hazard object intruding into the path of the AV (King, (King, [0018] “enable autonomous vehicles to understand and predict events, such as the likelihood that an object will collide or interfere with the autonomous vehicle”, [0075] “determining if a predicted object trajectory and a vehicle trajectory intersect and/or come within a threshold distance of each other (e.g., a location of proximity)”, [0135]  “the collision avoidance trajectory may maintain lateral tracking (e.g., cause the vehicle to continue along the collision avoidance trajectory”).  

Regarding Claim 4, King teaches the method of claim 1, wherein the hazard zone for the hazard object is determined as Ay(t)=Ayp+min (vy*t,Ayv,max), wherein Ayp is a lateral pose uncertainty associated with the hazard object (King,  [0066] “…pose (e.g., with respect to lateral movement”), [0034] “A track of an object may include a path traveled by the object (e.g., …positions, orientations…) as well as…uncertainties associated therewith” Examiner interprets “position” coupled with “orientation” as pose), wherein Ayv,max is a maximum lateral incursion of the hazard object into the path of the AV (King, [0075] “determining if a predicted object trajectory and a vehicle trajectory intersect and/or come within a threshold distance of each other (e.g., a location of proximity)”, [0066] “threshold amount from a previous pose…e.g., with respect to lateral movement” Examiner interprets potential collision with an object as a hazard object), wherein vy is a velocity at which the hazard object enters the path of the AV (King, [0034] “A track of an object may include a path traveled by the object (e.g.,…velocities)…predicted trajectory for each object detected around the autonomous vehicle”, [0068] presence of an object that is proximate to the autonomous vehicle…a characteristic…associated with an object may include a velocity of the object” Examiner interprets potential collision with an object as a hazard object), and wherein t is a time of the AV approaching the hazard object (King, [0101] “...the system may determine if the collision will occur in more than a threshold amount of time…the system may determine a time to last second braking (TTLSB) before colliding with an object. The time to last second braking may be a last possible time when the vehicle needs to initiate a maximum deceleration trajectory to avoid a collision with the object”). 

Regarding Claim 5, King teaches the method of claim 1, further comprising:  I YB:00842668.DOCX 173in response to determining that the contingency trajectory is not blocked (King, [0018] “The secondary trajectory may be a contingent trajectory”,  [0019] “...the trajectory manager may select a secondary trajectory ...the secondary trajectory is associated with a state indicating that the secondary trajectory is collision free” Examiner interprets “collision free” as not blocked), operating the AV according to the contingency trajectory (King, [0031]  “the secondary trajectory...may control the autonomous vehicle”); and in response to determining that the contingency trajectory is blocked (King, [0019] “the trajectory manager may select a tertiary trajectory generated by the trajectory manager if…the secondary trajectory is associated with a state indicating a collision” Examiner interprets “state indicating collision” as blocked), determining the longitudinal contingency for controlling the AV (King, [0018] “the tertiary trajectory may be determined based at least in part on minimal modifications of the secondary trajectory…e.g., modifications to longitudinal accelerations”).

Regarding Claim 7, King teaches the method of claim 1, wherein the lateral contingency is determined further using at least one of road topology or road conditions (King, [0018] “topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general”, [0135]  “the collision avoidance trajectory may maintain lateral tracking”)

Regarding Claim 8, King teaches a method for contingency planning for an autonomous vehicle (AV) (King, Fig 1 102-Autonomous Vehicle, “generates a primary trajectory for controlling the vehicle and a secondary, contingent trajectory for controlling the vehicle”), comprising: determining a trajectory (King, [0019]  “trajectory manager may select a primary trajectory provided by the primary system”); determining a target deceleration for the AV (King, [0031] “autonomous vehicle...to decelerate to a stop (e.g., a gentle stop associated with a deceleration rate that is less than a maximum deceleration rate that is possible for the autonomous vehicle”, [0060] a gentle stop may include decelerating at a rate of 5 or 10 feet per second squared until the autonomous vehicle...comes to a stop”), the AV would be capable of stopping in time using the appropriate maximum deceleration (King, [0042] “drive manager...may generate a maximum deceleration trajectory that causes the autonomous vehicle...to come to a stop at a maximum deceleration rate that is available for the autonomous vehicle”);, operating the AV according to an appropriate deceleration of the AV that is less than or equal to the appropriate maximum deceleration (King, [0031] “a deceleration rate that is less than a maximum deceleration rate that is possible for the autonomous vehicle”).

King does not teach a desired speed plan for the AV; and identifying a likelihood of an object at an obscured location along the trajectory, wherein the obscured location is obscured by an obstruction; identifying a farthest visible location along the trajectory, wherein the farthest visible location along the trajectory is not a location of the object, wherein the farthest visible location is a location along the trajectory such that the sensors of the AV would be capable of detecting the object at the obscured location; and wherein the sensors of the AV would not be capable of detecting the object at the obscured location due to the obstruction prior reaching the farthest visible location.

Pilarski teaches a desired speed plan for the AV (Pilarski, [0023] “The commands…can include route information...and one or more operational parameters...which specify an operational state of the vehicle (e.g., desired speed and pose, acceleration, etc.”); and identifying a likelihood of an object at an obscured location along the trajectory (Pilarski, [0018] “enable autonomous vehicles to understand and predict events, such as the likelihood that an object will collide or interfere with the autonomous vehicle”,(Pilarski,  [0066] “the interference value...can be based on the presence of occlusion, and a propensity of objects...that can suddenly move into the path of the vehicle from a point of the roadway which is occluded” Examiner interprets “occluded” as obscure), wherein the obscured location is obscured by an obstruction (Pilarski, [0066] “a road segment is scanned to determine points of ingress into the path of the vehicle which are occluded by a structure, such as a parked car”), identifying a farthest visible location along the trajectory (Pilarski, [0087] “the vehicle…uses one or more sensor views…(e.g., field of view of camera) to scan a road segment on which the vehicle…is about to traverse as part of a trip”), wherein the farthest visible location along the trajectory is not a location of the object (Pilarski, [0039] “the prediction engine...processes the sensor data…and/or perceptions…to determine if the road segment (e.g., spatial intervals, intersection) are occluded”; Applicant’s specification as filed discloses “farthest visible location” as [0319] “The ability to detect the object in a location can be computed based on detection of the drivable area, sensor limitations (e.g., sensor range, sensor resolution, etc.), occlusions (e.g., trees, bushes, other road users, etc.), weather conditions (e.g., snow, fog, rain, etc.), other factors that limit the detection range, or a combination thereof”), YB:00846725.DOCXwherein the farthest visible location is a location along the trajectory such that the sensors of the AV would be capable of detecting the object at the obscured location (Pilarski, [0036] “The prediction engine…can also utilize the route input…and/or intra-road segment location…to determine individual points of a portion of an upcoming road segment where a detected or occluded object can ingress into the path of travel”, [0016] “The sensor data can be used to determine actions which are to be performed by the vehicle…in order for the vehicle to continue on a route to a destination”, [0020] “the sensors…operate to collectively obtain …what is…in front of a path of travel for the vehicle…the sensors…include multiple sets of cameras sensors…(video camera, stereoscopic pairs of cameras or depth perception cameras, long range cameras), remote detection sensors…such as provided by radar or Lidar”), wherein the sensors of the AV would not be capable of detecting the object at the obscured location due to the obstruction prior reaching the farthest visible location (Pilarski, [0040] “an unseen or undetected object, including unseen objects which may appear with no visual forewarning”, [0081] “an undetected object of a particular class can be hidden while at the same time being a threat to interfere or collide with the vehicle…occlusion can be the result of a parked vehicle or track, or as a result of fixed objects (e.g., large tree)”; and in response to determining that the object is at the obscure location (Pilarski, [0066] “the interference value...can be based on the presence of occlusion, and a propensity of objects...that can suddenly move into the path of the vehicle from a point of the roadway which is occluded”, [0034] “route follower...can adjust the vehicle trajectory...of the vehicle to avoid or accommodate the event” Examiner interprets “occluded” as obscure).

King also teaches determining an appropriate maximum deceleration (King, [0042] “drive manager...may generate a maximum deceleration trajectory...at a maximum deceleration rate that is available for the autonomous vehicle...e.g., from among multiple deceleration rates that are available”) , but does not teach to be used in a case that the object is detected at the obscured location as taught by Pilarski (Pilarski, [0066] “the interference value...can be based on the presence of occlusion, and a propensity of objects...that can suddenly move into the path of the vehicle from a point of the roadway which is occluded” Examiner interprets “occluded” as obscure).

King also teaches wherein operating the AV according to the target deceleration (King,  [0031] “autonomous vehicle...to decelerate to a stop (e.g., a gentle stop associated with a deceleration rate that is less than a maximum deceleration rate that is possible for the autonomous vehicle”, [0060] “a gentle stop may include decelerating at a rate of 5 or 10 feet per second squared until the autonomous vehicle...comes to a stop”), but does not teach guarantees that if the object were detected at the obscured location as taught by Pilarski (Pilarski, [0040] “...the determinations of the interference values...for…undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present” Examiner interprets “occluded” as obscure).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include a desired speed plan for the AV; and identifying a likelihood of an object at an obscured location along the trajectory, wherein the obscured location is obscured by an obstruction; identifying a farthest visible location along the trajectory, wherein the farthest visible location along the trajectory is not a location of the object, wherein the farthest visible location is a location along the trajectory such that the sensors of the AV would be capable of detecting the object at the obscured location; and wherein the sensors of the AV would not be capable of detecting the object at the obscured location due to the obstruction prior reaching the farthest visible location as taught by Pilarski in order to determine that probability of collision based on the predicted location of the object at the obscured location.

Regarding Claim 9, King teaches the method of claim 8, further comprising: operating the AV according to a contingency speed plan from a current location to the farthest visible location (King, [0059] “secondary trajectory...may comprise a set of vehicle states (positions, orientations, velocities, etc.) and/or commands (accelerations, steering angles, etc.) to be attained by the autonomous vehicle...at future points along the trajectory and/or future times along the trajectory”, [0030] “secondary system...may only use LIDAR data” , [0227]  “LIDAR sensors may include individual LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle” Examiner interprets LIDAR data as range data and the farthest visible location as the farthest visible location for the object, [0092] “remaining data may be processed…e.g., object detection” ).  King does not teach so that the AV can be guaranteed to be capable of stopping in case the object is detected at the obscured location.  However, Pilarski teaches this limitation (Pilarski, [0038] “The detected objects can be off of the road (e.g., on sidewalk, etc.) or on the road (e.g., on shoulder or on opposite lane of road). In addition to detecting and classifying the object, the prediction engine...can utilize contextual information for the object and its surroundings to predict a probability that the object will interfere or collide with vehicle”, [0040] “...the determinations of the interference values...for both detected and undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present”, [0091] “hard brake”).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include AV can be to be capable of stopping when the object is detected at the obscured location as taught by Pilarski in order to perform sudden stopping (braking) to avoid collision with the object.

Regarding Claim 10, King teaches the method of claim 8.  King does not teach further comprising: in response to determining that the object is not at the obscure location, operating the AV according to the desired speed plan.  However, Pilarski teaches this limitation (Pilarski, [0040] “...the determinations of the interference values...for both detected and undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present, [0023] “The commands…can include route information...and one or more operational parameters...which specify an operational state of the vehicle (e.g., desired speed and pose, acceleration, etc.” Examiner interprets “undetected” and “occluded” as obscure).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include determining that the object is not at the obscure location, operating the AV according to the desired speed plan as taught by Pilarski in order to determine that contingency trajectory plan to avoid collision based with the detected object.

Regarding Claim 11,  King teaches the method of claim 8, wherein the likelihood of the object at the obscured location along the trajectory is identified using map data.  However, Pilarski teaches this limitation (Pilarski, [0018] “enable autonomous vehicles to understand and predict events, such as the likelihood that an object will collide or interfere with the autonomous vehicle”, [0040] “the determinations of the interference values…for both detected and undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present” Examiner interprets “undetected” and “occluded” as obscure and “geographic or locality specific characteristics” as map data).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include the likelihood of the object at the obscured location along the trajectory is identified using map data as taught by Pilarski in order to determine that probability of collision based on the predicted location of the object at the obscured location.

Regarding Claim 12, King teaches the method of claim 11.  King does not teach wherein the likelihood of the object at the obscured location along the trajectory is identified based on identifying, using the map data, a crosswalk at the obscured location. However, Pilarski teaches this limitation  (Pilarski, [0018] “enable autonomous vehicles to understand and predict events, such as the likelihood that an object will collide or interfere with the autonomous vehicle”, [0040] “interference values…undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present” Examiner interprets “undetected” and “occluded” as obscure and “geographic or locality specific characteristics” as map data), [0017] “behavior of objects...can vary based on geographic region...objects can vary based on...proximity of nearby features…e.g., crosswalk...”).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include the likelihood of the object at the obscured location along the trajectory is identified using map data, a crosswalk at the obscured location as taught by Pilarski in order to determine that probability of the object intersecting the path of the AV based on the predicted location of the object at the obscured location.

Regarding Claim 13, King teaches the method of claim 11. King does not teach wherein the likelihood of the object at the obscured location along the trajectory is identified based on identifying, using the map data, a traffic sign at the obscured location.  However, Pilarski teaches this limitation (Pilarski, [0018] “enable autonomous vehicles to understand and predict events, such as the likelihood that an object will collide or interfere with the autonomous vehicle”, [0017] “behavior of objects...can vary based on geographic region...objects can vary based on...proximity of nearby features (e.g., ...traffic signal)”, [0040] “determinations of the interference values…for…undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present” Examiner interprets “undetected” and “occluded” as obscure and “geographic or locality specific characteristics” as map data).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include the likelihood of the object at the obscured location along the trajectory is identified using map data, a traffic sign at the obscured location as taught by Pilarski in order to determine that probability of the object intersecting the path of the AV based on the predicted location of the object at the obscured location.

Regarding Claim 14, King teaches the method of claim 8. King does not teach wherein the likelihood of the object at the obscured location along the trajectory is identified based on a current time of day. However, Pilarski teaches this limitation (Pilarski, [0018] “enable autonomous vehicles to understand and predict events, such as the likelihood that an object will collide or interfere with the autonomous vehicle”, [0017] “behavior of objects...can vary based on geographic region...objects can vary based on various other events, such as time of day”, [0040] “determinations of the interference values…for…undetected (or occluded objects) can be weighted to reflect geographic or locality specific characteristics in the behavior of objects or the propensity of such objects to be present” Examiner interprets “undetected” and “occluded” as obscure).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include the likelihood of the object at the obscured location along the trajectory is identified based on a current time of day as taught by Pilarski in order to determine that probability of the object intersecting the path of the AV based on the predicted location of the object at the obscured location based on traffic volume.

Regarding Claim 15, King teaches the method of claim 8, wherein the target deceleration for the AV is computed based at least in part on one of the likelihood of the object being at the obscured location, a nominal deceleration rate, or a maximum deceleration rate of the AV (King, [0031] “autonomous vehicle...to decelerate to a stop…e.g., a gentle stop associated with a deceleration rate that is less than a maximum deceleration rate that is possible for the autonomous vehicle “
[0060] “a gentle stop may include decelerating at a rate of 5 or 10 feet per second squared until the autonomous vehicle...comes to a stop”).

Regarding Claim 16, King teaches the method of claim 15, wherein the maximum deceleration rate of the AV is determined based on at least one of parameters of the AV, a road topography, or road conditions (King, [0042] “drive manager...may generate a maximum deceleration trajectory...at a maximum deceleration rate”, [0240] “topologies (such as intersections), streets, mountain ranges, roads, terrain, and the environment in general”).

Regarding Claim 17, King teaches a system for contingency planning for an autonomous vehicle (AV) (King, [0015] “the primary system generates a primary trajectory for controlling the vehicle and a secondary, contingent trajectory for controlling the vehicle”) comprising: a memory; and a processor (King, [0232] “the drive system controller may include one or more processors and memory communicatively coupled with the one or more processors”), the memory includes instructions executable by the processor (King, [0251] “memory comprising instructions that, when executed by the one or more additional processors”) to:  I YB:00842668.DOCX 175detect a hazard object (King, [0014] “avoid a potential collision with an object around the vehicle”,[0015] “detect an object around the vehicle” Examiner interprets “potential collision with an object” as a hazard object),  wherein a first lateral or                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   longitudinal maneuver would be required to avoid a collision with the hazard object if the hazard object were to intrude into the path of the AV if the AV were operated according to a nominal trajectory (King, [0018] “may cause the vehicle to come to a stop along the secondary trajectory…to perform another maneuver (e.g., lane change, swerve, etc.)…trajectory may be determined based at least in part on minimal modifications of the secondary trajectory (e.g., modifications to longitudinal accelerations, steering angles, lateral accelerations, and the like”, [0020] “the secondary system may cause the vehicle to perform one or more operations, such as…engaging an emergency brake”, [0136] “collision avoidance….may be active…the maximum deceleration trajectory state…may be active when a maximum deceleration trajectory (e.g., emergency stop trajectory”); determine a contingency trajectory for the AV (King, [0101] “...the system may determine if the collision will occur in more than a threshold amount of time…The time to last second braking may be a last possible time when the vehicle needs to initiate a maximum deceleration trajectory to avoid a collision with the object”), wherein the contingency trajectory comprises at least one of a lateral contingency or a longitudinal contingency (King, [0083] “The trajectory selector…may generally select…the secondary trajectory…a collision avoidance trajectory“, [0135]  “the collision avoidance trajectory may maintain lateral tracking…e.g., cause the vehicle to continue along the collision avoidance trajectory”); wherein the contingency trajectory (King, [0018] “The secondary trajectory may be a contingent trajectory that may be used in cases where the primary trajectory is invalid (e.g., does not provide a safe trajectory for the vehicle”, [0019] “...the trajectory manager may select a secondary trajectory”) is such that if the hazard object were to intrude into the path of the AV (King, [0079] “anticipated collision”), the AV can be controlled to perform a second lateral or longitudinal maneuver that is less drastic than the first lateral or longitudinal maneuver to avoid colliding with the hazard object (King, [0079] “By changing an acceleration profile along the second trajectory…(e.g., decelerating faster, accelerating in some parts, etc.), similar maneuvers can be made to avoid potential other objects, while coming to a stop before an anticipated collision”, [0059] “the secondary trajectory…may cause the autonomous vehicle…to decelerate to a stop, such as a gentle stop”), and wherein the contingency trajectory does not incorporate the first lateral or longitudinal maneuver; and in response to the hazard object intruding into the path of the AV (King, [0037], “the secondary system…may determine if a trajectory provided by the primary system…intersects with a trajectory of an object determined by the secondary system“), control the AV to perform a maneuver to avoid the hazard object (King, [0018] “The tertiary trajectory may cause the vehicle to come to a stop along the secondary trajectory…to perform another maneuver (e.g., lane change, swerve, etc.)…may be determined based at least in part on minimal modifications of the secondary trajectory…e.g., modifications to longitudinal accelerations, steering angles, lateral accelerations, and the like”).

King does not teach wherein the hazard object does not intrude into a path of the AV at a time of the detecting the hazard object.  However, Pilarski teaches this limitation (Pilarski, [0037] “The predictive object models...can predict a probability of a particular motion by an object…such as into the path of the vehicle” Examiner interprets the “predictive object models” as reading on the hazard object does not intrude on the path of the AV by having the ability to predict that the object does interfere with the AV path at the time of detection).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include hazard object does not intrude into a path of the AV at a time of the detecting the hazard object as taught by Pilarski in order to determine that contingency trajectory planning is low risk (risk of collision with hazard object is low).

Regarding Claim 18, King teaches the system of claim 17, wherein the processor is further configured to execute instructions to: determine a hazard zone for the hazard object based on a maximum lateral incursion into the path of the AV of the hazard object and a velocity at which the hazard object enters the path of the AV (King, [0075] “determining if a predicted object trajectory and a vehicle trajectory intersect and/or come within a threshold distance of each other (e.g., a location of proximity)”, [0066] “threshold amount from a previous pose…e.g., with respect to lateral movement” Examiner interprets potential collision with an object as a hazard object) and a velocity at which the hazard object enters the path of the AV (King, [0034] “A track of an object may include a path traveled by the object (e.g.,…velocities)…predicted trajectory for each object detected around the autonomous vehicle”, [0068] “presence of an object that is proximate to the autonomous vehicle…a characteristic…associated with an object may include a velocity of the object” Examiner interprets potential collision with an object as a hazard object).

Regarding Claim 19, King teaches the system of claim 17, wherein the lateral contingency is further determined based on a likelihood of the hazard object intruding into the path of the AV (King, [0075] “determining if a predicted object trajectory and a vehicle trajectory intersect and/or come within a threshold distance of each other (e.g., a location of proximity)”, [0135]  “the collision avoidance trajectory may maintain lateral tracking (e.g., cause the vehicle to continue along the collision avoidance trajectory”).  
  
Regarding Claim 20, King teaches the system of claim 17, the processor is further configured to execute instructions to: determine  a hazard zone for the hazard object, wherein the hazard zone is determined as Ay(t)=Ayp+min(vy*t,Ay,max), wherein Ayp is a lateral pose uncertainty associated with the hazard object (King,  [0066] “…pose (e.g., with respect to lateral movement”), [0034] “A track of an object may include a path traveled by the object (e.g., …positions, orientations…) as well as…uncertainties associated therewith” Examiner interprets “position” coupled with “orientation” as pose) , wherein Ayv,max is a maximum lateral incursion of the hazard object into the path of the AV (King, [0075] “determining if a predicted object trajectory and a vehicle trajectory intersect and/or come within a threshold distance of each other (e.g., a location of proximity)”, [0066] “threshold amount from a previous pose…e.g., with respect to lateral movement” Examiner interprets potential collision with an object as a hazard object), wherein vy is a velocity at which the hazard object enters the path of the AV (King, [0034] “A track of an object may include a path traveled by the object (e.g.,…velocities)…predicted trajectory for each object detected around the autonomous vehicle”, [0068] presence of an object that is proximate to the autonomous vehicle…a characteristic…associated with an object may include a velocity of the object” Examiner interprets potential collision with an object as a hazard object), and wherein t is a time of the AV approaching the hazard object (King, [0101] “...the system may determine if the collision will occur in more than a threshold amount of time…the system may determine a time to last second braking (TTLSB) before colliding with an object. The time to last second braking may be a last possible time when the vehicle needs to initiate a maximum deceleration trajectory to avoid a collision with the object”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 20200211394 A1) in view of Pilarski (US 20170329332 A1) in further view of Zhao (US 20200191972 A1).
Regarding Claim 6, King teaches the method of claim 1, wherein the lateral contingency is determined further using maneuverability parameters of the AV (King, [0135] “the collision avoidance trajectory may maintain lateral tracking…e.g., cause the vehicle to continue along the collision avoidance trajectory”).  King does not teach wherein the maneuverability parameters of the AV comprising at least one of a mass of the AV or a load of the AV.  However, Zhao teaches this limitation (Zhao, [0052] “the range-of-interest…may have a height, width, and length that are based on the height, weight, and length of the frame of the autonomous vehicle”, [0064] “navigating and/or maneuvering the vehicle…along a travel route using one or more computing systems to control the vehicle”).

It would have been obvious by one of ordinary skill in before the effective filing date of the claimed invention to modify King to include mass as a maneuverability parameter as taught by Zhao in order to determine the deceleration rate to avoid collision.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birkedahl et al. (US 20200310467 A1) discloses a method for contingency planning for an autonomous vehicle (Birkedahl, [0067] “determining an alternate landing path to avoid collision with the obstruction”).
Gier et al. (US 20200278681 A1) discloses identifying a likelihood of an object at an obscured location along the trajectory (Gier, [0012] “occlusion reasoning system can determine a likelihood that a portion of the occluded region is unoccupied by a dynamic object”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662              

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662